

116 HR 6702 IH: Pandemic Response and Opportunity Through National Service Act
U.S. House of Representatives
2020-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6702IN THE HOUSE OF REPRESENTATIVESMay 5, 2020Mr. Price of North Carolina (for himself, Ms. Matsui, Ms. Houlahan, Mr. Bera, Ms. Schrier, Ms. DeLauro, Mr. Schneider, Mr. Larson of Connecticut, Ms. DeGette, Mrs. Trahan, Mr. Cicilline, Ms. Blunt Rochester, Mr. Panetta, Ms. Barragán, Ms. Scanlon, Mr. Tonko, Mr. Sarbanes, Mr. Kennedy, Mr. King of New York, and Ms. Kuster of New Hampshire) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the national service laws to prioritize national service programs and projects that are directly related to the response to and recovery from the COVID–19 public health emergency, and for other purposes.1.Short titleThis Act may be cited as the Pandemic Response and Opportunity Through National Service Act.2.FindingsCongress finds the following:(1)The United States has a strong history of citizen response to national calls to service in order to help the Nation recover in times of crisis.(2)More than 80 years ago, the Nation rose to the challenge of the Great Depression with the creation of citizen service programs like the Civilian Conservation Corps (referred to in this section as the CCC) and the Works Progress Administration (referred to in this section as the WPA).(3)Millions of participants benefitted from paid employment and opportunities to develop their skills while constructing national parks and public lands infrastructure and producing cultural works still enjoyed today.(4)Following decades of evolution, incorporating policies of both political parties, today’s national service programs carry on the legacy of the CCC and WPA.(5)Founded in 1990, the Corporation for National and Community Service today coordinates national service by individuals in the United States across every State and territory, partnering with State-level commissions and supporting locally driven services in partnership with nongovernmental organizations and State governments.(6)National service programs provide public health, education, employment training, and nutrition services for which the Nation has a critical need in the current crisis.(7)The signature programs of the Corporation for National and Community Service, which are the AmeriCorps State and National, AmeriCorps National Civilian Community Corps, AmeriCorps VISTA, and National Senior Service Corps programs, can and should be expanded to meet current needs.(8)The novel coronavirus pandemic has infected and killed individuals in every State and territory, causing more than 1,000,000 cases and 65,000 deaths so far.(9)In response, States, tribal governments, and cities across the country have closed down businesses, schools, and public events, leading to a dramatic drop in economic activity and a sharp projected decline in the United States economy. (10)More than 30,000,000 applications for unemployment benefits have been filed in recent weeks, with weekly filings repeatedly exceeding historic record levels. (11)More than 1 in every 10 adults in the United States has applied for unemployment insurance since the crisis began.(12)Public health leaders agree that to safely reopen the Nation and revive its economy, a massive effort to test millions of individuals in the United States and to trace contacts of those who are or may be infected is needed.(13)To recover, the Nation also needs meaningful employment opportunities, as well as a significant expansion of the human capital working to address community needs around public health, behavioral health, hunger, education, and conservation.(14)As the Nation works to respond to and recover from the current twin challenges of a public health pandemic and an economic crisis, national service presents a unique opportunity for flexible, locally driven responses to meet State and local public health, employment, and recovery needs.3.PurposesThe purposes of this Act are—(1)to provide for 750,000 participants, over 3 years, in national service programs, such as the Public Land Corps (also known as the 21st Century Conservation Service Corps) programs and other AmeriCorps programs, that will provide services in response to the pandemic and economic crisis, including to help satisfy the projected need for as many as 300,000 additional public health workers;(2)to ensure that participant allowances cover the reasonable cost of participation and provide participants with economic and educational opportunity;(3)to stabilize such national service programs during economic crisis; and(4)to support opportunities for all individuals in the United States to engage in service. 4.Definitions(a)NCSASection 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511) is amended—(1)by redesignating paragraphs (13) through (35) and paragraphs (36) through (49) as paragraphs (14) through (36) and (38) through (51), respectively; (2)by inserting after paragraph (12) the following:(13)COVID–19 definitions(A)COVID–19 emergency response and recovery periodThe term COVID–19 emergency response and recovery period means the period beginning on the first day of the COVID–19 public health emergency and ending at the end of fiscal year 2023.(B)COVID–19 public health emergencyThe term COVID–19 public health emergency means the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19.; and(3)by inserting after paragraph (36), as so redesignated, the following:(37)Public land corpsThe term Public Lands Corps means the Corps established in section 204 of the Public Lands Corps Act of 1993 (16 U.S.C. 1723)..(b)DVSASection 421 of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 5061) is amended—(1)in paragraph (19), by striking and after the semicolon;(2)in paragraph (20), by striking the period at the end and inserting a semicolon; and(3)by adding at the end the following:(21)(A)the term COVID–19 emergency response and recovery period means the period beginning on the first day of the COVID–19 public health emergency and ending at the end of fiscal year 2023; and(B) the term COVID–19 public health emergency means the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19; and(22)the term Public Lands Corps means the Corps established in section 204 of the Public Lands Corps Act of 1993 (16 U.S.C. 1723)..5.Prioritizing response services(a)AmeriCorps State and National(1)National service prioritiesSection 122(f) of the National and Community Service Act of 1990 (42 U.S.C. 12572(f)) is amended—(A)in paragraph (1)—(i)in subparagraph (A), by adding at the end the following: For fiscal years 2020 through 2023, the Corporation shall include, in the national service priorities, the priorities described in paragraph (5).; and(ii)in subparagraph (B), by adding at the end the following: For fiscal years 2020 through 2023, each State shall include, in the State priorities, the priorities described in section (5).; and(B)by adding at the end the following:(5)Emergency prioritiesFor fiscal years 2020 through 2023, the priorities established under paragraph (1) for national service programs shall provide that the Corporation and the States, as appropriate, shall give priority to entities submitting applications—(A)that propose activities directly related to the response to and recovery from the COVID–19 public health emergency, such as the provision of—(i)public health services, including contact tracing and support for isolation and quarantine activities; (ii)emergency logistics;(iii)work that furthers the capacity of State (including territorial), tribal, and local health departments and the recommendations of the Director of the Centers for Disease Control and Prevention; (iv)workforce investment activities and reemployment services; (v)education, including enrichment and adult education and literacy activities; (vi)jobs for youth in preserving and restoring nature; and(vii)services to address food insecurity;(B)who—(i)are current (as of the date of the application submission) or former recipients of financial assistance under the program for which the application is submitted; and(ii)are able to provide services directly related to the response and recovery described in subparagraph (A); (C)to the maximum extent practicable, if the entities are proposing programs that serve, or proposing to give priority for positions to applicants from, underserved populations, such as economically disadvantaged individuals, minority individuals, individuals who have had contact with the juvenile justice system, Indians, veterans, and individuals whose abilities are not typical, such as individuals with intellectual or developmental disabilities; and(D)that propose to give priority for positions to applicants who—(i)were serving outside of the United States in the Peace Corps, the J. William Fulbright Educational Exchange Program referenced in section 112 of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2460), or the program under this subtitle, subtitle E, or part A of title I of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4951 et seq.); but(ii)ended their terms of service early, or returned to the United States before the end of their terms of service, due to the COVID–19 public health emergency..(b)AmeriCorps NCCCSection 157 of the National and Community Service Act of 1990 (42 U.S.C. 12617) is amended—(1)in subsection (b)(1), by adding at the end the following: (C)Surge capacity and priority projects(i)Surge capacity projectsThe Corporation and the Director of the Centers for Disease Control and Prevention shall develop, and the Corporation shall approve, a proposal for public health surge capacity projects. In carrying out the projects, the Corporation and the Director shall develop and deploy public health surge capacity teams. (ii)Priority projectsFor fiscal years 2020 through 2023, the Corporation shall give priority to entities submitting applications for projects under this subtitle in the same manner as the Corporation gives priority to entities submitting applications for national service programs under section 122(f)(5).; and(2)in subsection (c)—(A)in paragraph (1), by striking The campus and inserting Except as provided in paragraph (3), the campus; and(B)by adding at the end the following:(3)Surge capacity and priority projectsThe Corporation shall assign the projects described in clauses (i) and (ii) of subsection (b)(1)(C) to specified Corps campuses..(c)AmeriCorps VISTASection 109 of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4960) is amended by adding at the end the following: For fiscal years 2020 through 2023, the Corporation shall give priority to entities submitting applications for projects or programs under this part in the same manner as the Corporation gives priority to entities submitting applications for national service programs under section 122(f)(5) of the National and Community Service Act of 1990 (42 U.S.C. 12572(f)(5)).. 6.Strengthening opportunity(a)Allowances(1)Domestic Volunteer Service Act of 1973Section 105(b) of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4955(b)) is amended—(A)in paragraph (2)—(i)in subparagraph (A), by striking 95 percent and inserting 175 percent; and(ii)in subparagraph (B), by striking 105 percent and inserting 185 percent; and(B)by adding at the end the following:(4)(A)A stipend or allowance under this section or an allowance under section 140 of the National and Community Service Act of 1990 (42 U.S.C. 12594) shall not be increased as a result of amendments made by the Pandemic Response and Opportunity Through National Service Act, or any other amendment made to this section or that section 140, respectively, unless the funds appropriated for carrying out this part or subtitle C of the National and Community Service Act of 1990 (42 U.S.C. 12571 et seq.), respectively, are sufficient to maintain for the fiscal year involved a number of participants to serve under this part or that subtitle C, respectively, that is at least equal to the number of such participants so serving during the preceding fiscal year.(B)In the event that sufficient appropriations for any fiscal year (consistent with subparagraph (A)) are not available to increase any stipend or allowance under this section or allowance under section 140 of the National and Community Service Act of 1990 to the minimum amount specified in this section or under that section 140, respectively, the Director shall increase the stipend or allowance involved to such amount as appropriations for such year permit consistent with subparagraph (A). .(2)National and Community Service Act of 1990Section 158(b) of the National and Community Service Act of 1990 (42 U.S.C. 12618(b)) is amended—(A)by striking The Director the first place it appears and inserting the following:(1)In generalThe Director; and(B)by striking 100 percent and inserting 175 percent.(b)National service educational awardsSection 147(a) of the National and Community Service Act of 1990 (42 U.S.C. 12603(a)) is amended—(1)by striking Except as provided and inserting the following:(1)In generalExcept as provided;(2)by striking shall receive a national service educational award and all that follows through appropriations) and inserting shall be entitled to a national service educational award equal to the award amount specified in paragraph (2); and(3)by adding at the end the following:(2)Award amountThe award referred to in paragraph (1), payable to an individual described in such paragraph, shall be in an amount that is equal to twice the amount of the national average of the cost for in-State tuition and fees at public, 4-year institutions of higher education, for the award year for which the national service position is approved by the Corporation.(3)DefinitionIn this subsection, the term institution of higher education has the meaning given the term in section 148(h)..(c)Tax provisions(1)Income tax exclusion for living allowance(A)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 139H the following new section:139I.Living allowance for national service participantsGross income does not include the amount of any living allowance provided under section 105(b) of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4955(b)) or section 140(a) or 158(b) of the National and Community Service Act of 1990 (42 U.S.C. 12594(a), 12618(b)). .(B)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 139H the following new item:Sec. 139I. Living allowance for national service participants..(C)Effective dateThe amendments made by this paragraph shall apply to taxable years beginning after the date of the enactment of this Act.(2)Exclusion from gross income of national service educational awards(A)In generalSection 117 of the Internal Revenue Code of 1986 (relating to qualified scholarships) is amended by adding at the end the following new subsection:(e)National service educational awardsGross income shall not include any payments from the National Service Trust established under section 145 of the National and Community Service Act of 1990 (42 U.S.C. 12601), including the national service educational award described in subtitle D of title I of such Act (42 U.S.C. 12601 et seq.)..(B)Exclusion of discharge of student loan debtSubsection (f) of section 108 of such Code is amended by adding at the end the following new paragraph:(6)Payments under national service educational award programsIn the case of an individual, gross income shall not include any amount received as a national service educational award under subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.)..(C)Effective dateThe amendments made by this paragraph shall apply to taxable years ending after the date of the enactment of this Act. 7.Inviting participation(a)Coordination with other youth programsSection 193A of the National and Community Service Act of 1990 (42 U.S.C. 12651d) is amended by adding at the end the following:(j)Coordination with other youth programs(1)Covered programsThe term covered program means—(A)the YouthBuild program carried out by the Secretary of Labor under section 171 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226);(B)the program of the Indian Youth Service Corps under section 210 of the Public Lands Corps Act of 1993 (16 U.S.C. 1727b);(C)a youth conservation corps program under title I of the Act entitled An Act to establish a pilot program in the Departments of the Interior and Agriculture designated as the Youth Conservation Corps, and for other purposes, approved August 13, 1970 (commonly known as the Youth Conservation Corps Act of 1970; 16 U.S.C. 1701 et seq.); and(D)the National Guard Youth Challenge Program under section 509 of title 32, United States Code.(2)CoordinationThe Chief Executive Officer, in coordination with the Federal agency representatives for covered programs, shall develop a plan and make recommendations in the plan to improve coordination between covered programs and programs of the Corporation to meet the needs of underserved youth, such as economically disadvantaged youth, minority youth, youth who left school without a secondary school diploma, formerly incarcerated or court-involved youth, youth who are children of an incarcerated parent, youth in foster care (including youth aging out of foster care), migrant youth, and other youth who are neither enrolled in secondary or postsecondary school or participating in the labor market..(b)Platform for National Senior Service CorpsTitle IV of the Domestic Volunteer Service Act of 1973 is amended—(1)by redesignating section 421 (42 U.S.C. 5061), amended by section 4(b), as section 401;(2)by moving that section 401 so as to follow the title heading for title IV; and(3)by inserting after section 420 (42 U.S.C. 5059) the following:421.Online service platform(a)EstablishmentThe Chief Executive Officer of the Corporation shall establish an online service platform with a gateway to connect volunteers in the National Senior Service Corps with service projects and enable the volunteers to carry out distance volunteer services. The platform shall be linked to and placed prominently on the website of the Corporation. The Corporation may enter into a contract with a public entity to create the platform. (b)Training resources and information(1)In generalThe Corporation shall provide training resources, information, and guidance for the volunteers on the platform.(2)InformationThe Corporation shall provide information to regional offices of the Corporation about how to get volunteers in the National Senior Service Corps connected to the platform through the gateway.(3)GuidanceThe Corporation shall issue guidance for the regional offices about how to transfer the programs of the National Senior Service Corps to the platform.(4)OutreachThe Corporation shall provide outreach services to promote the platform including outreach to institutions of higher education, the Department of Veterans Affairs for mentorship projects, and State and local governments for community engagement projects..(c)Outreach and promotion campaignSection 193A(g) of such Act is amended by adding at the end the following:(4)Outreach and promotion campaign(A)In generalIn carrying out public awareness functions under this subsection, the Corporation shall carry out an outreach and promotion campaign to promote programs under the national service laws with opportunities to respond to the COVID–19 public health emergency, with the goal of maximizing awareness of those programs among individuals ages 17 through 30. (B)ReportThe Corporation shall prepare and submit to Congress a report that—(i)evaluates the outreach and promotion campaign; and(ii)contains—(I)an analysis of the measures and resources that would be required for the Corporation effectively to notify individuals who are ages 17 through 30 every 2 years of opportunities under the national service laws and steps to take to apply for those opportunities;(II)a description of how the Corporation would ensure those measures would enable the Corporation to provide that notification to targeted individuals from diverse geographic areas, including individuals who are ages 17 through 30 living in rural areas and on Indian lands (as defined in section 3 of the Native American Business Development, Trade Promotion, and Tourism Act of 2000 (25 U.S.C. 4302)); and (III)a recommendation regarding whether the Corporation should make the notifications described in subclause (I). .(d)Volunteer Generation FundSection 198P(d)(2) of the National and Community Service Act of 1990 (42 U.S.C. 12653p(d)(2)) is amended by adding at the end the following: With respect to grants made with funds appropriated as an additional amount under section 501(a)(4)(F), the minimum grant amount shall be not less than $250,000..8.Ensuring agility(a)Waiver of matching funds requirementsSection 189A of the National and Community Service Act of 1990 (42 U.S.C. 12645d) is amended—(1)in the section heading, by inserting ; matching funds during COVID–19 response and recovery period after communities; and(2)by adding at the end the following:(c)COVID–19 ResponseNotwithstanding any other provision of law, an entity that receives assistance from the Corporation for any program under the national service laws (including a State Commission and an entity receiving subgrant funds) during the COVID–19 emergency response and recovery period shall not be subject to any requirements to provide matching funds for any such program, and the Federal share of such assistance for a recipient (including for a State Commission and a subgrant recipient) may be 100 percent.. (b)Pilot programSection 126 of the National and Community Service Act of 1990 (42 U.S.C. 12576) is amended by adding at the end the following:(d)Direct placements during the COVID–19 response and recovery period(1)In GeneralNotwithstanding section 178(h), during the COVID–19 emergency response and recovery period, the Corporation shall implement a pilot program allowing State Commissions to directly place a portion of individuals who have approved national service positions in State national service programs in a manner to be determined by the Corporation.(2)ReportThe Corporation shall prepare and submit a report to Congress at the end of the pilot program described in paragraph (1), containing recommendations about whether and how to continue such a program of direct placements..(c)No summer limitation during COVID–19 response and recovery periodSection 104 of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4954) is amended by adding at the end the following:(f)(1)Notwithstanding any other provision of this part, during the COVID–19 emergency response and recovery period, the Director may enroll full-time VISTA associates in a program, during any months of the year, under such terms and conditions as the Director shall determine to be appropriate. Such individuals shall be assigned to projects that address the needs of underserved communities as a result of the COVID–19 public health emergency.(2)In preparing reports relating to programs under this Act, the Director shall report on participants, costs, and accomplishments under the program under this subsection separately.(3)The limitation on funds appropriated for grants and contracts, as contained in section 108, shall not apply to the program under this subsection..(d)VISTA Limitation applicabilitySection 108 of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4958) is amended—(1)in subsection (a), by striking Of funds appropriated and inserting Subject to subsection (c), of funds appropriated; and(2)by adding at the end the following:(c)Rule for COVID–19 response and recovery periodNotwithstanding subsection (a), during the COVID–19 emergency response and recovery period, in order to address the needs of underserved communities related to the COVID–19 pandemic, of funds appropriated for the purpose of this part under section 501, not more than 75 percent may be obligated for the direct cost of supporting volunteers in programs and projects (including new programs and projects that begin after the date of enactment of the Pandemic Response and Opportunity Through National Service Act) carried out pursuant to this part, and such funds may be obligated regardless of when grant recipients commenced such programs and projects..(e)Augmentation and expansion grantsTitle VI of the National and Community Service Act of 1990 (42 U.S.C. 12501) is amended by adding at the end the following:603.COVID–19 emergency response and recovery period augmentation and expansion grantsDuring the COVID–19 emergency response and recovery period, the Corporation may award noncompetitive augmentation and expansion grants, at such time and in such manner as the Corporation determines appropriate. .(f)Term of service during COVID–19 emergency response and recovery periodSection 146 of the National and Community Service Act of 1990 (42 U.S.C. 12602) is amended by adding at the end the following:(g)Term of service during COVID–19 emergency response and recovery periodNotwithstanding the aggregate limit under subsection (c), during the COVID–19 emergency response and recovery period, a participant may be eligible for 2 terms of service and may receive a national service educational award for each of those 2 terms of service. . (g)Increase in limitation on grant amounts(1)Increase in limitation on total grant amountSection 189(a) of the National and Community Service Act of 1990 (42 U.S.C. 12645c(a)) is amended by striking $18,000 per full-time equivalent position. and inserting for each full-time equivalent position, an amount equal to the sum of—(1)$7,500; and(2)the living allowance established under section 140(b)..(2)Waiver authority for increased limitationSection 189(e)(1) of the National and Community Service Act of 1990 (42 U.S.C. 12645c(e)(1)) is amended by striking $19,500 and inserting an amount equal to the sum of $10,000 plus the living allowance established under section 140(b). (h)Increase in limitation on total grant amount for educational award only programSection 129A(b) of the National and Community Service Act of 1990 (42 U.S.C. 12581a(b)) is amended—(1)by striking $800 and inserting $1,600; and(2)by striking $1,000 and inserting $2,000.(i)Seasonal program(1)Establishment of national civilian community corps programSection 152(b)(2) of the National and Community Service Act of 1990 (42 U.S.C. 12612(b)(2)) is amended by striking summer and inserting seasonal. (2)Seasonal National Service ProgramSection 154 of the National and Community Service Act of 1990 (42 U.S.C. 12614) is amended—(A)in the section heading by striking Summer and inserting Seasonal; (B)in subsection (a), by striking summer and inserting seasonal; (C)in subsection (b), by striking 50 percent of the participants in the summer and inserting 35 percent of the participants in the seasonal; and(D)by striking subsection (c) and inserting the following:(c)Seasonal programPersons desiring to participate in the seasonal national service program shall enter into an agreement with the Director to participate in the Corps for a period of not less than 3 months and not more than 6 months, as specified by the Director..(j)National Senior Service CorpsPart D of title II of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 5021 et seq.) is amended by adding at the end the following: 229.COVID–19 emergency response and recovery period(a)Age requirementsNotwithstanding section 201(a), during the COVID–19 emergency response and recovery period, in order to address the critical needs of local communities across the country as a result of the COVID–19 pandemic, individuals who are 45 years of age or older may be enrolled as volunteers to provide services under part A.(b)Income requirementsNotwithstanding section 211(d), during the COVID–19 emergency response and recovery period, the terms low-income person and person of low income under such section shall mean any person whose income is not more than 400 percent of the poverty line defined in section 673(2) of the Community Services Block Grant (42 U.S.C. 9902(2)) and adjusted by the Director in the manner described in such section. .(k)Flexibility(1)Policy of maximizing flexibilityIt is the sense of the Senate that, in carrying out activities under this Act, the Corporation for National and Community Service should, consistent with the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4950 et seq.) and the National and Community Service Act of 1990 (42 U.S.C. 12501), maximize the flexibility of State Commissions (as defined in section 101 of such Act (42 U.S.C. 12511)) to award and amend grants, consistent with the purposes of this Act, and to rapidly enroll new individuals to serve in programs under th national service laws.(2)Report on activities to maximize flexibilityNot later than 120 days after the date of enactment of this Act, and in consultation with such State Commissions, the Chief Executive Officer of the Corporation for National and Community Service shall prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report containing recommendations on what additional actions to maximize flexibility for such State Commissions would strengthen the work of State Commissions and their grantees.(l)Further expediting rapid enrollmentNot later than 90 days after the date of enactment of this Act, the Chief Executive Officer of the Corporation for National and Community Service shall review the Corporation’s capacity and shall prepare and submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives containing information about whether a new unit within the Corporation for National and Community Service should be established to provide additional assistance or manage the enrollment process to ensure compliance with sections 189D and 199I of the National and Community Service Act of 1990 (42 U.S.C. 12645g; 12655i) for incoming participants in national service programs, particularly new national service programs receiving program assistance for the first time. 9.Authorizations of appropriations(a)AmeriCorps State and National; educational awards(1)In generalSection 501(a)(2) of the National and Community Service Act of 1990 (42 U.S.C. 12681(a)(2)) is amended by striking fiscal years 2010 through 2014 and all that follows and inserting “fiscal year 2020, in addition to any amount appropriated before the date of enactment of the Pandemic Response and Opportunity Through National Service Act, additional amounts of—(A)$14,000,000,000, to provide financial assistance under subtitle C of title I; and(B)$7,525,000,000, to provide national service educational awards under subtitle D of title I for the total of the number of participants described in section 121(f)(1) for fiscal years 2020 through 2023.. (2)Conforming amendmentSection 121(f)(1) of such Act (42 U.S.C. 12571(f)(1)) of such Act is amended by striking subparagraphs (A), (B) and (C) and inserting the following:(A)increase the number of the approved positions to 750,000 over the period of fiscal years 2021 through 2023; and(B)ensure that the increase described in subparagraph (A) is achieved through an appropriate balance of full- and part-time service positions;.(b)AmeriCorps NCCCSection 501(a)(3)(A) of such Act (42 U.S.C. 12681(a)(3)(A)) is amended by striking such sums as may be necessary for each of fiscal years 2010 through 2014. and inserting in addition to any amount appropriated before the date of enactment of the Pandemic Response and Opportunity Through National Service Act, an additional amount of $1,000,000,000 for fiscal year 2020..(c)Volunteer Generation FundSection 501(a)(4) of such Act (42 U.S.C. 12681(a)(4)) is amended—(1)in subparagraph (A), by striking for each of fiscal years 2010 through 2014 and inserting for fiscal year 2020; and(2)in subparagraph (F), by striking section 198P— and all that follows and inserting in addition to any amount appropriated before the date of enactment of the Pandemic Response and Opportunity Through National Service Act, an additional amount of $50,000,000 for fiscal year 2020..(d)Administration by the Corporation and State CommissionsSection 501(a)(5) of such Act (42 U.S.C. 12681(a)(5)) is amended—(1)in subparagraph (A), by striking such sums as may be necessary for each of fiscal years 2010 through 2014. and inserting in addition to any amount appropriated before the date of enactment of the Pandemic Response and Opportunity Through National Service Act, an additional amount of $2,769,000,000 for fiscal year 2020.; (2)in subparagraph (B), by striking for a fiscal year, a portion and inserting a portion (from the amounts appropriated under subparagraph (A) before the date of enactment of the Pandemic Response and Opportunity Through National Service Act, and an additional portion of $1,000,000,000,; and(3)by adding at the end the following new subparagraph:(C)Outreach and promotion campaign for COVID–19 response opportunitiesOf the amounts appropriated under subparagraph (A), $10,000,000 shall be made available to carry out a outreach and promotion campaign under section 193A(g)(4)..(e)AmeriCorps VISTASection 501 of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 5081) is amended—(1)in subsection (a)(1), by striking $100,000,000 for fiscal year 2010 and such sums as may be necessary for each of the fiscal years 2011 through 2014. and inserting , in addition to any amount appropriated before the date of enactment of the Pandemic Response and Opportunity Through National Service Act, an additional amount of $1,400,000,000 for fiscal year 2020.; and(2)in subsection (d), by striking the period and inserting , except that any additional amount appropriated under an amendment made by the Pandemic Response and Opportunity Through National Service Act shall remain available for obligation through fiscal year 2023.. (f)National Senior Service CorpsSection 502 of such Act (42 U.S.C. 5082) is amended by adding at the end the following:(e)Online service resourcesThere are authorized to be appropriated, to develop online service resources to carry out parts A, B, C, and E of title II, $5,000,000 for fiscal year 2010..